Citation Nr: 1110388	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  05-28 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from April 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part of the November 2004 decision, the RO denied service connection for PTSD.  

During the pendency of the appeal, in June 2010 the RO in Roanoke, Virginia issued a rating decision that denied the Veteran's petition to reopen his claim for service connection for PTSD based on new and material evidence; however, the RO then issued a letter in November 2010 that stated that the Veteran's July 2009 claim was erroneously accepted as a petition to reopen since the November 2004 rating decision was already perfected on appeal.  

The Board notes that the November 2004 and June 2010 rating decisions characterized the issue on appeal as service connection for PTSD; however, after a careful review of the Veteran's claims file the Board has recharacterized the issue as listed on the title page.  The Court has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issue on appeal has been accomplished.  

2.  The Veteran's claimed in-service stressor is not combat related.  There is no credible supporting evidence that a claimed in-service stressor occurred.  Any recorded diagnosis of PTSD is not based on a stressor event corroborated by independent and credible supporting evidence or related to the Veteran's fear of hostile military or terrorist activity.   

3.  The preponderance of the evidence is against a finding that the Veteran had a psychiatric disorder, to include bipolar disorder and schizophrenia, during service, that he was diagnosed with such within the first post-service year, or that a current psychiatric disorder is related to service.


CONCLUSION OF LAW

The Veteran's psychiatric disorder, to include PTSD, is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by a correspondence in September 2004.   This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in a March 2006 letter.  Although the letter was provided after the initial decision on the claim, the Board concludes that the timing error was not prejudicial as service connection is being denied and no rating or effective date will be assigned.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  

The Veteran was not afforded a VA compensation and pension examination; however, the Board finds that an additional VA examination is not warranted for the Veteran's claim of service connection for a psychiatric disability since there is no evidence of an in-service stressor, an in-service diagnosis, or a diagnosis within a year from service.  The Board notes that under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present case the Veteran has not submitted any evidence that an in-service stressor occurred or that there is a medical opinion relating the Veteran's psychiatric diagnoses to his military service.  Moreover, VA clinical examiners associated the Veteran's mental health symptoms with an event in service determined not in the line of duty while on unauthorized absence and on other post-service factors.  Therefore, the Board finds that an examination is not required since the evidence of records fails to suggest that any psychiatric disorder is related to the Veteran's period of military service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran was advised of his right to a hearing before the RO and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim on appeal.  

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran originally filed a claim for service connection for PTSD; however, after a careful review the Board has recharacterized the issue on appeal to be service connection for a psychiatric disorder to include PTSD.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that  if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. pt. 3).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted. 

When the claimed stressor is not related to combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).   In such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against a grant of service connection for PTSD.  The Board finds that the Veteran's claim fails on all of the necessary elements for a grant of service connection for PTSD.  First, there is no evidence that the Veteran was diagnosed with or treated for PTSD or other psychiatric disorder during service.  According to the Veteran's VA treatment records, the first diagnosis of PTSD was in May 2004.  This lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  

Even though the Veteran did not receive a diagnosis or treatment for PTSD until many years after service there is no evidence that the Veteran's PTSD diagnosis was made in compliance with DSM-IV diagnostic criteria for PTSD and 38 C.F.R. § 4.125(a).  First, as discussed below, the Veteran's submitted stressors do not include events where the Veteran was exposed to a traumatic event in which he experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror. Additionally, while the Veteran continuously has a diagnosis of PTSD since May 2004 it is always listed with his diagnosis of bipolar disorder; an August 2006 treatment record notes that the Veteran's PTSD is comorbid with bipolar disorder.  Therefore, the Board finds that there is no evidence that the Veteran's diagnoses of PTSD are based on his military service or are even diagnoses that meet the VA standard for PTSD.

In addition, the Board finds that there is no evidence of a nexus relationship between the Veteran's service and his PTSD diagnosis.  As noted above there is no medical evidence what the bases for the Veteran's PTSD diagnosis is.  Therefore, without evidence of an etiological connection between his military service and his PTSD service connection cannot be granted.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

The Board notes that the Veteran's claim already fails because of no evidence of the bases of the Veteran's PTSD diagnoses and because there is no medical opinion relating the Veteran's diagnosis to his military service but the Board finds that it also fails because there is no evidence of an in-service stressor.  First, according to the Veteran's DD-214, service treatment records, service personnel records, and VA treatment records there is no evidence that the Veteran served in combat or that his reported in-service stressors are related to combat.  In a February 2010 VA treatment note for schizophrenia a licensed social worker stated that:

		Worker further clarifies that vet, who served in the navy, 
      did not have any exposure to the Vietnam conflict.  He confirms 
      that he was stationed on a destroyer that was in the Mediterranean.
      He stated that the noise of the planes taking off and landing on 
      deck troubled him.  There was no combat aspect to any missions 
      they may have had. 

February 2010 VA Treatment Note

At that February 2010 VA treatment the Veteran reported that he was not in combat and the only stressor he stated was the noise of planes; therefore, since the Veteran's stressors are not related to combat or to fear of hostile military or terrorist activity, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  However, in this instance that is not the situation since the only statements of record besides the Veterans is his wife's September 2004 statement that does not describe any in-service stressor but the Veteran's behavioral changes and diagnosis.  Additionally, it was determined by the Roanoke, Virginia RO in May 2010 that there was a lack of information required to verify stressors in connection to his PTSD claim.  This memorandum of final finding detailed all the steps that were taken by the RO from July 16, 2009, to May 18, 2010, in order to verify stressors.  In the memorandum a June 2009 treatment note and the February 2010 treatment note were discussed in detail and found to not be a stressful event where more information could be requested.  The June 2009 VA treatment note stated that the Veteran worked on an aircraft carrier  in the fire department and experienced nightmares of the noise of planes taking off and landing.  

Additionally, the Veteran has not personally submitted any in-service stressors; in 2004 the Veteran submitted a PTSD questionnaire and stated that his stressor occurred in June 2004 at his home and he was brought to the VA Medical Center (VAMC).  This was because of depression, threats to family, panic attacks, anxiety, and unexpected economic or social behavior.  Therefore, the Board finds that the Veteran has not submitted any in-service stressor for which a possible diagnosis of PTSD could be based upon.  

The Board notes that a possible stressor is the amputation of his right hand; however, it was determined by a February 1972 Medical Board that the amputation was not in the line of duty since it was the result of an accident that occurred when he was on unauthorized absence.  Therefore, it did not occur during the Veteran's period of honorable service and cannot be considered for service connection. 

The Board therefore finds that there is no evidence of a PTSD diagnosis made in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and since the Veteran's stressor is not combat related, credible supporting evidence that the in-service stressor occurred.  Therefore, the Veteran's claim fails on all of the necessary elements for a grant of service connection for PTSD.  

The Board notes that a careful review of the Veteran's claims file revealed a June 2001 diagnosis of schizophrenia and May 2004 diagnosis of bipolar disorder.  The Court has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has considered whether service connection is in order for a psychiatric disorder other than PTSD.  The preponderance of the evidence, however, is against the grant of service connection for the diagnosed schizophrenia and bipolar disorder.  

The Veteran's service treatment records are silent for a diagnosis of a bipolar disorder during service or for many years after service.  The Veteran was discharged from service in 1972, and he was not diagnosed with schizophrenia until 2001 and bipolar disorder until 2004.  This lengthy period without treatment without ongoing symptoms is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  In addition, there is no medical evidence linking the Veteran's recently diagnosed bipolar disorder to his military service.  As noted above, at the Veteran's February 2010 treatment for schizophrenia he stated that he did not like the noise of the planes; however, the Veteran's social worker did not relate any psychiatric diagnosis, including his schizophrenia, to this or any other aspect of service.  A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, without evidence that the Veteran's schizophrenia or bipolar disorder is related to his military service he cannot be granted service connection.  

Throughout the pendency of the appeal, the Veteran asserts that his psychiatric disorders are related to his military service.  The Board notes that it must consider the competency and credibility of the Veteran's lay contentions that he has experienced psychiatric problems since service.  It is noted that the Veteran is competent to attest to the onset of symptomatology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Here, the record contains no statements about a nexus to service except for the Veteran's claim, his statement in a January 2005 Notice of Disagreement (NOD), his August 2005 VA-9 Substantive Appeal, and July 2010 NOD.  Over the years the Veteran has extensive treatment for his psychiatric diagnoses however, at no point during the Veteran's treatment did the Veteran state that his psychiatric disorders began in service or within a year from service or was related to service.  Lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness.  They are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board also finds it pertinent that the Veteran did not relate his psychiatric disorders to service until after he had sought an award of service connection. 

In light of the absence of evidence of any findings of psychiatric disorders during the Veteran's brief period of service or at separation, the lack of any sign of onset of symptoms or continuity of symptoms near the date of separation or in the decade that followed, the lack of any mention of that condition on any records of treatment he had during this period, and the fact that the only statements relating his psychiatric disorders to service are his own in pursuit of this claim, the Board has to question the credibility his contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's statements relating his psychiatric disorders to service are not credible.  Therefore, his statements cannot be used as evidence of continuity symptomatology since service or a nexus to support an award of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In sum, the Board finds that the Veteran is not a combat veteran and service connection for PTSD is denied since he does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125.  In addition, the Board finds that the preponderance of the evidence is against a grant of service connection for bipolar disorder and schizophrenia since he had no in-service diagnosis, was not diagnosed until many years after service, and there is no medical evidence of an etiological relationship between the Veteran's service and his psychiatric disorders.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a psychiatric disorder, to include PTSD is denied.  



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


